EXHIBIT:99.1 PRESS RELEASE FOR IMMEDIATE RELEASE Contact: Owen J.OnsumJanuary 29, 2010 President & CEO FIRST NORTHERN COMMUNITY BANCORP & FIRST NORTHERN BANK P.O. Box 547 Dixon, California (707) 678-3041 First Northern Community Bancorp – 4th Quarter Earnings Report Capital Position and Growth in Deposits & Assets Remain Strong Dixon, California - First Northern Community Bancorp (the “Company”, ticker symbol FNRN), holding company for First Northern Bank (“First Northern” or the “Bank”), today announced financial results through the fourth quarter of 2009.The Company reported total assets at December 31, 2009 of $747.6 million, an increase of $76.8 million, or 11.4% compared to year-end 2008.Total deposits at
